Citation Nr: 0914764	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




 REMAND

The veteran had active military service from July 1973 to 
July 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was previously remanded by the Board in August 
2008, principally to afford the Veteran with a Travel Board 
hearing, as he had requested on several occasions.  When the 
veteran appealed the RO's assigned rating for his low back 
disability, he specified on his January 2007 VA Form 9, 
Appeal to Board of Veterans' Appeals, that he wanted a BVA 
Travel Board hearing.  In correspondence dated in March 2007, 
and again in April 2007, the veteran reiterated that he wants 
a face-to-face Travel Board hearing at the Waco RO.  As there 
was no evidence that the veteran had had the Travel Board 
hearing that he has requested, or that either he or his 
representative had withdrawn the hearing request, the Board 
remanded.  The Board also remanded in order that the Veteran 
be notified regarding the recent clarification by the United 
States Court of Appeals for Veterans Claims (Court) of VA's 
duties to notify and assist claimants in substantiating 
claims for increased ratings benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

On remand, the Veteran was informed of the Vasquez-Flores 
notification requirements in a VCAA notice letter dated in 
September 2008.  However, the Veteran was not afforded the 
Travel Board hearing that he has repeatedly requested.  There 
is no evidence of record that the Veteran has withdrawn his 
request for a hearing, a fact echoed by the Veteran's 
authorized representative in a Post-Remand Brief dated in 
April 2009.  

The Court has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that Veteran has not 
been afforded the Travel Board hearing that he has asked for 
three times, another remand is now required.  38 C.F.R. § 
19.9 (2008).  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
The veteran should be scheduled for the 
Travel Board hearing he has requested.  

After the veteran is given opportunity to appear before a 
member of the Board, the case should be returned to the Board 
for further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
AOJ.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


